UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4842


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL LAMONT MOORE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., District Judge. (3:10-cr-00208-RJC-DSC-4)


Submitted:   June 20, 2013                 Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence W. Hewitt, GUTHRIE, DAVIS, HENDERSON & STATON, PLLC,
Charlotte, North Carolina, for Appellant.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina;
Robert John Gleason, John George Guise, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Lamont Moore was convicted of conspiracy to

obstruct, delay, and affect commerce, in violation of 18 U.S.C.

§ 1951 (date) (Count 1); obstruct, delay and affect commerce and

aiding and abetting, in violation of § 1951 and 18 U.S.C. § 2

(date) (Count 2); and use and carry a firearm in furtherance of

a crime of violence, in violation of 18 U.S.C. § 924(c) (date).

Moore’s underlying convictions resulted from his participation

and planning of a robbery and his firing a gun at a police

officer.        He was sentenced to eighty-four months for Counts 1

and   2    to    run       concurrent      to    each    other     and    120     months

consecutively for the § 924(c) violation, for a total sentence

of 204 months of imprisonment.

            On appeal, counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious      grounds      for    appeal,     but    raising    two    issues:    (1)

whether the trial court erred by denying Moore’s motion for a

variance sentence; and (2) whether there was sufficient evidence

for the jury to convict Moore of using and carrying a firearm in

furtherance      of    a    crime    of    violence.      For     the    reasons    that

follow, we affirm.

            Moore      argues       that   the    district      court    should     have

granted    him    a    downward      variance     because    he    suffered     a   head

injury when he was a child.                We review Moore’s sentence under a

                                             2
deferential         abuse-of-discretion           standard,     see   Gall    v.    United

States, 552 U.S. 38, 51 (2007), for procedural and substantive

reasonableness.          Id.; United States v. Lynn, 592 F.3d 572, 575

(4th    Cir.    2010).        If    a   sentence     is   within      the    appropriate

Sentencing Guidelines range, we presume that the sentence is

reasonable.         United States v. Mendoza-Mendoza, 597 F.3d 212, 217

(4th Cir. 2010).

               We conclude that the district court committed neither

procedural nor substantive error in sentencing.                       The court fully

evaluated       and    resolved      Moore’s      objection     to    the    presentence

report, accurately calculated and considered Moore’s Guidelines

range, heard argument from counsel for a downward variance and

gave    Moore    an    opportunity       to    address    the    court.       The    court

expressly considered the 18 U.S.C. § 3553(a) (2006) factors,

explained that the within-Guidelines sentence was warranted in

light of the seriousness of the offense, and counsel does not

offer    any    grounds      to     rebut     the   presumption       on    appeal   that

Moore’s within-Guidelines sentence is substantively reasonable,

and our review reveals none.                  Accordingly, we conclude that the

district court did not abuse its discretion in sentencing Moore.

Moreover,      we     note   that    Moore’s      argument    that    his    prior   head

injury cognitively impaired him is not well taken in light of

his role in the store robbery where he and his co-conspirator

used masks and gloves, held a gun to the cashier’s head, who was

                                              3
a sixteen-year-old girl, and managed to initially elude police

by,    among    other    things,      firing    on   an    officer    in    pursuit.

Whiling hiding from the police at his home, Moore divided up the

money from the robbery with other participants.

            In his second issue, Moore claims that his § 924(c)

conviction      was     not    supported       by    sufficient      evidence    and

therefore the court should have granted his for a judgment of

acquittal under Fed. R. Crim. P. 29.                      We review de novo the

district court’s denial of a Rule 29 motion.                      United States v.

Penniegraft, 641 F.3d 566, 571 (4th Cir. 2011).                     We will uphold

a conviction in the face of a challenge to the sufficiency of

the evidence, if there is substantial evidence, taking the view

most favorable to the Government, to support it.                     United States

v. Abu Ali, 528 F.3d 210, 244 (4th Cir. 2008).                       In conducting

this   review,    we    will    not    weigh    evidence     or    review    witness

credibility.      United States v. Foster, 507 F.3d 233, 245 (4th

Cir. 2007).      Here, the evidence revealed that Moore possessed a

gun that he fired at an officer while fleeing police after the

robbery.       That gun was also used in the robbery.                   Thus, this

claim fails.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Moore’s conviction and sentence.                    This court

requires that counsel inform Moore, in writing, of the right to

                                          4
petition    the   Supreme      Court    of       the   United   States    for    further

review.     If Moore requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move    in      this    court        for       leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Moore.           We dispense with oral argument because the

facts   and    legal     contentions     are       adequately        presented    in    the

materials      before    the    court   and        argument     would    not     aid    the

decisional process.



                                                                                 AFFIRMED




                                             5